—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
In ruling on petitioner’s request for accidental disability retirement benefits, respondent Comptroller found that at the *961time of the alleged incident, petitioner, a correction officer, had not yet entered the building where he worked, obtained his key and notebooks, or attended any pretour of duty briefings. Based on these findings, the Comptroller concluded that the alleged injury was not sustained in the performance of petitioner’s duties and therefore denied the application for benefits. Inasmuch as the Comptroller’s decision is supported by substantial evidence, it must be upheld.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.